DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition module configured to acquire video data and audio data of to-be-output audio and video data; a detection module configured to detect a sounding position of a sounding object included in a target image frame in the target image frame when the target image frame of the video data is displayed on the display panel, and determine a target sounding unit corresponding to the sounding position from the sounding units; an extraction module configured to extract a target sounding signal corresponding to the sounding object from audio signals of the audio data corresponding to the target image frame; and a sound output module configured to output the target sounding signal to the target sounding unit &  a sound channel determination module configured to determine a sounding channel for outputting the audio data corresponding to the target image frame; the sound output module is further configured to output the audio data to the sounding units corresponding to the sounding channel” as in claim (s) 15-16.

	Also similar limitations are claimed in claim(s) 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (no corresponding structure were described). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (s) 15-16 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the mentioned limitations as mentioned, there were no corresponding structures described in the specification as performing the claimed function, nor were there of any equivalents thereof. 

Allowable Subject Matter
Claim(s) 3, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2019/0182926 A1) and Rohena et al. (US 11, 138,915 B2).

Claim 1, Watson et al. disclose of a display device, comprising: a display panel including a plurality of display light groups, wherein each display light group includes at least one light unit (fig.1/3 (200/206); par [44-45]).

Although, the art never specify of unit as being pixel groups, but the art as in rohena et al. disclose of implementing lighting using pixel groups herein (fig.2A (205); col.10 line 5-40). Thus, one of the ordinary skills in the art could have modified the group as mentioned by replacing such group with pixel groups as noted for emitting light for rendering the image.  


 Thus, the art further disclose of a plurality of sounding units arranged in an array at one side of the display panel away from a display screen (En-fig.1/3(202); par [44-45]) ; and sound transmission channels in spacing regions between adjacent ones of the display pixel groups (En-fig.1/3 (202); par [8, 14, 45; 64]/the speaker at its respective position represent such channel); wherein sound produced by the sounding units is output from the display panel through the sound transmission channels, and sound produced by different ones of the sounding units is output through different ones of the sound transmission channels (En-par [45]).  

2. The display device according to claim 1, wherein the display device further includes a controller; the sounding units are coupled with the controller, and the controller is configured to output different audio signals to different ones of the sounding units (En-fig.5 (502); par [21, 58, 61]). 

4. The display device according to claim 1, wherein a sounding direction of the sounding units is a direction toward the display screen; and the display device further includes: a sound guide element arranged between the display panel and the sounding unit; through the sound guide element, sound generated by the sounding unit is transmitted to the corresponding sound transmission channel (En-fig.3D (202)/the tube enable such guide to channel).  

5. The display device according to claim 1, wherein an orthographic projection of the sounding unit onto a plane where the display panel is located, covers the corresponding sound transmission channel (En-fig.3A (202)).  

14. The display device according to claim 1, wherein the sound transmission channels used for outputting the sound produced from the sounding units are uniformly distributed at the display panel (En-fig.3A (202)).    

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2019/0182926 A1) and Rohena et al. (US 11, 138,915 B2) and Shin et al. (US 10,595,109 B2).

Claim 6. The display device according to claim 5, but the art lacked of such wherein the display device further includes a support plate spaced apart from the display panel; and each of the sounding units is installed on the support plate.  

	But the art disclose of such display device further includes a support plate spaced apart from the display panel; and each of the sounding units is installed on the support plate (Shin-fig.2; 7 (125); col.12 line 20-30). Thus, one of the ordinary skills in the art could have modified the art by adding such support plate as mentioned above for mounting various circuitry for controlling the visual and audio data associated with the device. 

7. The display device according to claim 6, wherein the support plate is a circuit board for display control (Shin-fig.2; 7 (125); col.12 line 20-30).  

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelen et al. (US 2019/0182926 A1) and Rohena et al. (US 11, 138,915 B2) and Rakshit (US 10,219,075 B2).

15. The display device according to claim 1, but the art never specify of that aspect related to sound control deice including wherein the display device further includes a sounding control device; and the sounding control device includes: a data acquisition module configured to acquire video data and audio data of to-be-output audio and video data.

	But the art as in Rakshit disclose of such aspect control device and the sounding control device includes: a data acquisition module configured to acquire video data and audio data of to-be-output audio and video data (Rak-fig.1 (26); col.2 line 20-30). Thus, one of the ordinary skills in the art could have modified the art by adding such control device includes: a data acquisition module configured to acquire video data and audio data of to-be-output audio and video data so as to provide the corresponding audio-visual data to a user . 

	The art further disclose of such control device includes  a detection module configured to detect a sounding position of a sounding object included in a target image frame in the target image frame when the target image frame of the video data is displayed on the display panel, and determine a target sounding unit corresponding to the sounding position from the sounding units; an extraction module configured to extract a target sounding signal corresponding to the sounding object from audio signals of the audio data corresponding to the target image frame; and a sound output module configured to output the target sounding signal to the target sounding unit (Rak-fig.5; col.5 line 10-35; fig.2B; col.5 line 25-55; col.9 line 1-15).  

16. The display device according to claim 15, wherein the sounding control device further includes: a sound channel determination module configured to determine a sounding channel for outputting the audio data corresponding to the target image frame; the sound output module is further configured to output the audio data to the sounding units corresponding to the sounding channel; wherein the sounding units located in different regions are corresponding to different sounding channels (Rak-fig.2B; col.5 line 25-55; col.9 line 1-15).  
. 

Claim 17, the sounding control method applied to the display device according to claim 1, but the art never specify as the method comprising: acquiring video data and audio data of to-be-output audio and video data; detecting a sounding position of a sounding object included in a target image frame in the target image frame when the target image frame of the video data is displayed on the display panel, and determining a target sounding unit corresponding to the sounding position from the sounding units; extracting a target sounding signal corresponding to the sounding object from audio signals of the audio data corresponding to the target image frame; and outputting the target sounding signal to the target sounding unit.  

	But the prior art disclose of such method of acquiring video data to be associated with audio including acquiring video data and audio data of to-be-output audio and video data; detecting a sounding position of a sounding object included in a target image frame in the target image frame when the target image frame of the video data is displayed on the display panel, and determining a target sounding unit corresponding to the sounding position from the sounding units; extracting a target sounding signal corresponding to the sounding object from audio signals of the audio data corresponding to the target image frame; and outputting the target sounding signal to the target sounding unit (Rak-fig.5; col.5 line 10-35; fig.2B; col.5 line 25-55; col.9 line 1-15).  Thus, one of the ordinary skills in the art could have modified the art by adding such acquiring video data to be associated with audio including acquiring video data and outputting the target sounding signal to the target sounding unit for mapping the sound data associated with the visual data for the device. 

18. The sounding control method according to claim 17, wherein the method further includes: determining a sounding channel for outputting the audio data corresponding to the target image frame; outputting the audio data to the sounding units corresponding to the sounding channel; wherein the sounding units located in different regions are corresponding to different sounding channels (Rak-fig.5; col.5 line 10-35; fig.2B; col.5 line 25-55; col.9 line 1-15).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Rakshit (US 10,219,075 B2).

19. A sounding control device, comprising: a data acquisition module configured to acquire video data and audio data of to-be-output audio and video data (Rak-fig.1 (26); col.2 line 20-30); a detection module configured to detect a sounding position of a sounding object included in a target image frame in the target image frame when the target image frame of the video data is displayed on a display panel, and determine a target sounding unit corresponding to the sounding position from sounding units (fig.1 (26); fig.2B; col.5 line 25-55; col.9 line 1-15); an extraction module configured to extract a target sounding signal corresponding to the sounding object from audio signals of the audio data corresponding to the target image frame; and a sound output module configured to output the target sounding signal to the target sounding unit (fig.1 (26); col.5 line 10-35; fig.2B; col.5 line 25-55; col.9 line 1-15).  

20. The sounding control device according to claim 19, wherein the sounding control device further includes: a sound channel determination module configured to determine a sounding channel for outputting the audio data corresponding to the target image frame; the sound output module is further configured to output the audio data to the sounding units corresponding to the sounding channel; wherein the sounding units located in different regions are corresponding to different sounding channels (fig.5; col.5 line 10-35; fig.2B; col.5 line 25-55; col.9 line 1-15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654